Title: To George Washington from the Commissioners for the District of Columbia, 13 March 1793
From: Commissioners for the District of Columbia
To: Washington, George



Sir
George Town 13th March 1793

This day has been Cheifly spent in writing letter to Major Ellicott. those and his as well as his hand bill we enclose you—We are vexed and tired by an Intercourse so triffling—It may be proper to inform you, that when we were at Prouts House last night with Major Ellicott, he offered us the Platt of the Territory telling us he had received it from you, with Orders to make additions, we refused to receive it telling him we wished him to execute any Orderes he had from you—We have nearly arranged the Surveying Business with Checks, and expect on trial it will produce dispatch—We are Very respectfully your most obdt hble Servts

Th. Johnson
Dd Stuart
Danl Carroll

